DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
The rejection of claims 1-20 under 35 U.S.C. § 112, second paragraph has been withdrawn in view of the claim amendment.   

2.	Applicant's arguments filed October 20 2022 have been fully considered but they are not persuasive. In regards to the applicants arguments regarding the claim rejections under 35 U.S.C. § 103 (i.e., Pg.’s 10-14 of the remarks), the examiner respectfully disagrees. More specifically the applicant individually argues the references of Prado (Of Record), Grandhi (Of Record), and Kneckt (Of Record) for not disclosing the amended claim feature in claim 1 of “transmitting, by the network device, to a plurality of network devices including the first wireless device a message including an indication of a cancellation of transmission and a medium access control (MAC) identifier to the first wireless device, based on the first signal, by the network device, the MAC identifier indicating that the cancellation of the transmission for the first wireless device”. 

However upon review of the combination of Prado (Of Record), Grandhi (Of Record), and Kneckt (Of Record), the combined teachings of the references discloses the claimed feature. 

For example upon review of Grandhi et al. US (2007/0171858), Grandhi discloses the claim features of  transmitting, by a network device (see Fig. 14 i.e., AP), to a plurality of wireless devices including a first wireless device a message including an indication of a cancellation of transmission, (see Fig. 2 & Fig. 14 i.e., CF-END message 1407, 1408, & 1409 & Para’s [0006] i.e., Fig. 2 shows a CF-End frame, which is a MAC control frame that may be sent by the AP as a broadcast frame to reset the NAVs of all stations in the system and is described in the 802.11 standard. A station receiving a CF-End frame with the basic service set ID (BSSID) of the BSS, to which the station is associated, will reset its NAV value to 0. This resets any medium protection/reservation currently existing (i.e., CF-End frame which is a MAC control frame includes control information which is an indication of a cancellation of transmission during the transmission duration such as the configured TXOP because the TXOP in which transmission occurs, is truncated or cancelled based on the CF-End frame), [0013] i.e., A need exists to provide MAC signaling to relinquish the remaining unused TXOP to the system (i.e., cancellation of transmission during the TXOP), [0053-0054] i.e., The AP responds with multiple CF-End frames 1407-1409 in all modes. Once all CF-end frames are sent, the unused portion of the TXOP frame 1406 is released to the medium, [0055-0056] i.e., The AP notifies the other STA’s in all modes using multiple CF-End frames in the respective modes. The TXOP remainder is then released & [0058-0067] i.e., The following are additional examples of conditional cases (individually or in combination), where this embodiment for releasing protected TXOP (i.e., “cancellation of a transmission during the transmission duration”) is applicable…AP just recovered the medium, and can send CF-End frames to allow stations to access the medium & [0068] i.e., The multiple CF-End frames that are sent by the AP & [0088] i.e., The transmission of a CF-End frame shall be interpreted as a NAV reset by the other STAs that are capable of receiving it). The CF-end frame which is broadcast by the AP to a plurality of wireless devices which includes a first wireless device includes transmitting the CF-End frame to the plurality of wireless devices including the first wireless device (Grandhi, see Para [0006] i.e., Fig. 2 shows a CF-End frame, which is a MAC control frame that may be sent by the AP as a broadcast frame to reset the NAVs of all stations in the system and is described in the 802.11 standard. A station receiving a CF-End frame with the basic service set ID (BSSID) of the BSS, to which the station is associated, will reset its NAV value to 0. This resets any medium protection/reservation currently existing). The CF-End frame which is a MAC control frame includes control information which is an indication of a cancellation of transmission (Grandhi, see Fig. 2 & Para [0006] i.e., Fig. 2 shows a CF-End frame, which is a MAC control frame that may be sent by the AP as a broadcast frame to reset the NAVs of all stations in the system and is described in the 802.11 standard. A station receiving a CF-End frame with the basic service set ID (BSSID) of the BSS, to which the station is associated, will reset its NAV value to 0. This resets any medium protection/reservation currently existing). 

and a medium access control (MAC) identifier to the first wireless device (see Fig. 2 i.e., BSSID (i.e., “MAC identifier”) & Para’s [0006] i.e., CF-End frame, which is a MAC control frame that may be sent by the AP as a broadcast frame to reset the NAVs of all stations in the system and is described in IEEE 802.11 standard. A station (i.e., “first wireless device”) receiving a CF-End frame with the basic service set ID (BSSID) of the BSS to which the station is associated, will reset its NAV value to 0. This resets any medium protection/reservation currently existing…As shown in Fig. 2, the BSSID is the address of the STA contained in the AP & [0091]). Referring to (Fig. 2 & Para’s [0006] & [0091]) of Grandhi, the BSSID field (i.e., “MAC identifier”) in the CF-End frame, which is an address field that contains the address of the STA which may be interpreted as a “first wireless device”, is interpreted as a MAC identifier which will be sent to the first wireless device in the CF-End frame (Grandhi, see Fig. 2 & Para [0006]). 

the MAC identifier indicating that the cancellation of the transmission for the first wireless device (see Para’s [0006] i.e., A station receiving a CF-End frame with the basic service set ID (BSSID) of the BSS, to which the station is associated (i.e., indicating that the cancellation is for the first wireless device), will reset its NAV value to 0. This resets any medium protection/reservation currently existing…The BSSID is the address of the STA contained in the AP (i.e., indicating that the cancellation is for the first wireless device) & [0091]). Therefore since the station resets its NAV value to 0 based on the BSSID being the address of the station and a BSSID to which the station is associated, the BSSID or MAC identifier does indicate that the cancellation of the transmission is for the first wireless device, (Grandhi, see Fig. 2 & Para’s [0006] & [0091]).

When combined with the teachings of del Prado, such CF-End message transmitted to the plurality of devices will be based on the first signal, such as the RTS signal from the network device as disclosed in del Prado. 

For the reasons explained the combination of Prado (Of Record), in view of Grandhi (Of Record), and further in view of  Kneckt (Of Record), discloses the amended claim feature in claim 1 of “transmitting, by the network device, to a plurality of network devices including the first wireless device a message including an indication of a cancellation of transmission and a medium access control (MAC) identifier to the first wireless device, based on the first signal, by the network device, the MAC identifier indicating that the cancellation of the transmission for the first wireless device”. 

Independent clams 7 and 13 which recites the same feature as independent claim 1, are also rejected over the combination of Prado (Of Record), in view of Grandhi (Of Record), and further in view of  Kneckt (Of Record), for the same reasons explained for claim 1. The dependent claims remain rejected over the prior art based on their dependence to the independent claims 1, 7, and 13. 

Claim Objections
3.	Claims 1, 7, and 13 are objected to because of the following informalities:  

Regarding claim 1, lines 12-13 of the claim recites “the MAC identifier indicating that the cancellation of the transmission for the first wireless device”. However the clam should be corrected to recite “the MAC identifier indicating that the cancellation of the transmission is for the first wireless device”. Independent claims 7 and 13 which also recite the same feature are also objected to for the same reasons as claim 1 and independent claims 7 and 13 should also be corrected to recite “the MAC identifier indicating that the cancellation of the transmission is for the first wireless device”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Regarding Claim 1, lines 7-8 recites the amended claim feature of “receiving, by the network device, an acknowledgement from the first wireless device in response to the transmitted first signal” which the clam feature previously recited “receiving, by the network device, an acknowledgment from the wireless device in response to the transmitted data”.   

The claimed subject matter in claim 1 of the network device receiving an acknowledgement from the first wireless device in response to the transmitted first signal which is an RTS signal in light of the applicants disclosure (i.e., see embodiment of Fig. 5 i.e., RTS signal transmitted from AP which is the “first signal”), was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The applicants disclosure describes the subject matter of the network device receiving an acknowledgement from the first wireless device in response to transmitted data (see applicants disclosure i.e., Fig. 5 acknowledgement “ACK” from client is in response to transmitted data from AP & Para [0041] i.e., The AP 202 sends one or more data frames 406, each of which are acknowledged by the client 204 with an acknowledgement (ACK) frame 408). Therefore in light of the applicants disclosure the acknowledgement is received by the AP (i.e., “network device”) from the wireless device (i.e., client) in response to the transmitted data from the AP and not directly in response to the first signal which is the RTS signal. The examiner has not located the subject matter of “the network device receiving an acknowledgement from the first wireless device in response to the transmitted first signal” in applicants disclosure, and if the applicant is able to find support for the subject matter in the disclosure, the examiner requests to provide the support for the subject matter in the applicants disclosure. 

Independent claims 7 and 13 which recite the same claim feature as claim 1 are also rejected under 35 U.S.C. 112 (pre-AIA ), first paragraph, for the same reason as independent claim 1. The dependent claims 2-6, 8-12, and 14-20 are also rejected under 35 U.S.C. 112 (pre-AIA ), first paragraph based on their dependence to independent claims 1, 7, and 13.   

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 18 recites the limitations "the transmission duration after the cancellation duration" in lines 3-4 of the claim. There is insufficient antecedent basis for this limitation in the claim. For example there is insufficient antecedent basis for “the cancellation duration”, as independent claim 13 which claim 18 depends from, does not mention the term “the cancellation duration”. Independent claim 13 also does not mention the transmission duration after the cancellation duration. That is while claim 13 mentions “a transmission duration” in line 5 of the claim, claim 13 does not make any mention of “the transmission duration” after the cancellation duration or any transmission duration which is after a cancellation duration. Dependent claim 19 is also rejected under 35 U.S.C. § 112 second paragraph based on its dependence to claim 18. Appropriate correction is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

4.	Claims 1-4, 6-10, 12-16, and 18-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over del Prado et al. US (2003/0123405) in view of Grandhi et al. US (2007/0171858), and further in view of Kneckt et al. US (2007/0002782). 

Regarding Claim 1, del Prado discloses a method comprising: transmitting, by a network device (see Fig. 3 i.e., source AP1), a first signal (see Fig. 3 i.e., RTS & Para [0035] i.e., RTS may be a first signal transmitted by AP1 to STA1,1) to a first wireless device (see Fig. 3 i.e., Destination Sta 1,1) indicating that the network device (see Fig. 3 i.e., source AP1) is to transmit for a transmission duration over frequency resources (see Para’s [0026] i.e., A “Contention Free period (CFP)” (i.e., “transmission duration”) is a time period during which frame exchanges occur without intra-BSS contention, [0028] i.e., A Contention Free Period Repetition interval (CFPRI) is the duration of a super-frame (i.e., super-frame includes “frequency resources”) comprised of the CFP and the CP, [0033-0034] i.e., Under the PCF access scheme, the transmission time is divided into super-frames(i.e., super-frame includes “frequency resources”), where each super-frame is composed of a Contention Free Period (CFP) (i.e., “transmission duration”) and a Contention Period (CP) & [0035] i.e., Fig. 3 shows the exchange of the RTS/CTS frames during a CFP as described in the preceding paragraph. As shown in Fig. 3, AP1 transmits an RTS (i.e., “first signal”) to the STA 1,1 to which the STA 1,1 responses with a CTS)

Transmitting, by the network device (see Fig. 3 i.e., source AP1), data (see Fig. 3 i.e., “Data” from AP1) to the first wireless device (see Fig. 3 i.e., Destination STA 1,1) over the frequency resources in response to the transmitted first signal (see Fig. 3 i.e., AP1 transmits “Data” to the STA1,1 & Para’s [0006] i.e., transmitting node sends its packet following RTS, [0026] i.e., A “Contention Free period (CFP)” (i.e., “transmission duration”) is a time period during which frame exchanges occur without intra-BSS contention, [0033-0034] i.e., transmission occurs in the CFP over frequency resources in the super-frame, & [0035] i.e., Fig. 3 transmission between STA1,1 and AP1 following the RTS/CTS exchange includes “Data” transmitted from AP1 to STA1,1 during CFP included in super frame (i.e., “frequency resources”)).

Receiving, by the network device (see Fig. 3 i.e., source AP1), an acknowledgement (see Fig. 3 i.e., ACK from STA1,1) from the first wireless device (see Fig. 3 i.e., Destination Sta 1,1) in response to the transmitted first signal (see Fig. 3 i.e., ACK from STA1,1 & Para’s [0006] i.e., the receiving node sends an acknowledgement (ACK) packet [0035] i.e., the embodiment of Fig. 3 includes ACK transmission from STA1,1 in response to RTS and “Data” transmission from the AP1).

transmitting, by the network device (see Fig. 3 i.e., source AP1), to the first wireless device (see Fig. 3 i.e., Destination Sta 1,1) a message including an indication of a cancellation of transmission (see Para [0033] i.e., A CFP starts with a beacon frame and finishes with a CF-END frame (i.e., “message”) both sent by the AP), based on the first signal (see Fig. i.e., RTS & Para’s [0006] & [0035]), by the network device (see Fig. 3 & Para’s [0006] i.e., RTS packet containing information on the duration of the following packet, [0033] i.e., CF-END frame which cancels or ends the transmission for the CFP is based on the RTS which starts the transmission in the CFP & [0035] i.e., duration specified in the received RTS used for the transmission during CFP) 

and not transmitting to the wireless device over the frequency resources after the cancellation of transmission (see Fig. 3 & Para’s [0033] i.e., CF-End frame sent by the AP which cancels transmission will not further transmit data to the wireless device & [0035])

del Prado does not disclose the claim feature of transmitting, by the network device, to a plurality of wireless devices including the first wireless device the message including an indication of a cancellation of transmission and a medium access control (MAC) identifier to the first wireless device, the MAC identifier indicating that the cancellation of the transmission for the first wireless device; and not transmitting to the wireless device over the frequency resources and using the frequency resources for a second wireless device. However the claim feature would be rendered obvious in view of Grandhi et al. US (2007/0171858).

Grandhi discloses transmitting, by a network device (see Fig. 14 i.e., AP), to a plurality of wireless devices including a first wireless device a message including an indication of a cancellation of transmission, (see Fig. 2 & Fig. 14 i.e., CF-END message 1407, 1408, & 1409 & Para’s [0006] i.e.,  Fig. 2 shows a CF-End frame, which is a MAC control frame that may be sent by the AP as a broadcast frame to reset the NAVs of all stations in the system and is described in the 802.11 standard. A station receiving a CF-End frame with the basic service set ID (BSSID) of the BSS, to which the station is associated, will reset its NAV value to 0. This resets any medium protection/reservation currently existing (i.e., CF-End frame which is a MAC control frame includes control information which is an indication of a cancellation of transmission during the transmission duration such as the configured TXOP because the TXOP in which transmission occurs, is truncated or cancelled based on the CF-End frame), [0013] i.e., A need exists to provide MAC signaling to relinquish the remaining unused TXOP to the system (i.e., cancellation of transmission during the TXOP), [0053-0054] i.e., The AP responds with multiple CF-End frames 1407-1409 in all modes. Once all CF-end frames are sent, the unused portion of the TXOP frame 1406 is released to the medium, [0055-0056] i.e., The AP notifies the other STA’s in all modes using multiple CF-End frames in the respective modes. The TXOP remainder is then released & [0058-0067] i.e., The following are additional examples of conditional cases (individually or in combination), where this embodiment for releasing protected TXOP (i.e., “cancellation of a transmission during the transmission duration”) is applicable…AP just recovered the medium, and can send CF-End frames to allow stations to access the medium & [0068] i.e., The multiple CF-End frames that are sent by the AP & [0088] i.e., The transmission of a CF-End frame shall be interpreted as a NAV reset by the other STAs that are capable of receiving it).

and a medium access control (MAC) identifier to the first wireless device (see Fig. 2 i.e., BSSID (i.e., “MAC identifier”) & Para’s [0006] i.e., CF-End frame, which is a MAC control frame that may be sent by the AP as a broadcast frame to reset the NAVs of all stations in the system and is described in IEEE 802.11 standard. A station (i.e., “first wireless device”) receiving a CF-End frame with the basic service set ID (BSSID) of the BSS to which the station is associated, will reset its NAV value to 0. This resets any medium protection/reservation currently existing…As shown in Fig. 2, the BSSID is the address of the STA contained in the AP & [0091])

the MAC identifier indicating that the cancellation of the transmission for the first wireless device (see Para’s [0006] i.e., A station receiving a CF-End frame with the basic service set ID (BSSID) of the BSS, to which the station is associated (i.e., indicating that the cancellation is for the first wireless device), will reset its NAV value to 0. This resets any medium protection/reservation currently existing…The BSSID is the address of the STA contained in the AP (i.e., indicating that the cancellation is for the first wireless device) & [0091]). 

not transmitting to the wireless device over the frequency resources (see Para [0054] i.e., Once all CF-end frames are sent, the unused portion of the TXOP frame 1406 is released to the medium (i.e., not transmitting to the wireless device in TXOP frequency resources), [0055-0056] i.e., the TXOP is truncated based on the CF-End frame & [0058-0067] i.e., “releasing protected TXOP” which is based on the CF-End frame, results in not transmitting data to the STA during the configured TXOP in which transmission occurs)

and using the frequency resources for a second wireless device after the cancellation of transmission (see Para [0013] i.e., A need exists to provide MAC signaling to relinquish the remaining unused TXOP to the system, [0054] i.e., The AP responds with multiple CF-End frames 1407-1409 in all modes. Once all CF-end frames are sent, the unused portion of the TXOP frame 1406 is released to the medium, and a new TXOP protection process can commence, initiated by another station (i.e., “second wireless device”) or the AP for its own transmission on the medium, [0055-0056] i.e., the TXOP frame is then truncated and the unused remainder of the TXOP frame is then released for access to another STA (i.e., “second wireless device”)  or AP, & [0058-0067] i.e., The following are additional examples of conditional cases (individually or in combination), where this embodiment for releasing protected TXOP (i.e., “cancellation of a transmission during the transmission duration”) is applicable…AP just recovered the medium, and can send CF-End frames to allow stations (i.e., “second wireless device”) to access the medium). 

(Grandhi suggests a need exists to provide MAC signaling to relinquish the remaining unused TXOP to the system (see Para [0013]), where the unused remainder of the TXOP frame is then released for access to another STA based on the CF-END message (see Para’s [0054-055] i.e., Once all CF-end frames are sent, the unused portion of the TXOP frame 1406 is released to the medium, and a new TXOP protection can commence, initiated by another station or the AP for its own transmission on the medium & [0063])). 

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the CF-END message which includes an indication of a cancellation of the transmission sent from the AP to the wireless device based on the first signal, by the network device such as the AP as disclosed in del Prado to be transmitted to a plurality of wireless devices including the first wireless device as disclosed in the teachings of Grandhi who discloses the AP transmitting a CF-END message to a plurality of wireless devices or stations including the first wireless device where the message includes an indication of a cancellation of transmission and a MAC identifier to the first wireless device, the MAC identifier indicating that the cancellation of the transmission is for the first wireless device because the motivation lies in Grandhi that a need exists to provide MAC signaling to relinquish the remaining unused TXOP to the system, where the unused remainder of the TXOP frame is then released for access to another STA based on the CF-END message for saving unnecessary waste of TXOP resources. 

While the combination of del Prado in view of Grandhi discloses the network device transmits the CF-END message including an indication of a cancellation of the transmission for using the frequency resources for a second wireless device, (del Prado, see Para [0033] i.e., CF-END frame & Grandhi, see Para’s [0054-0067] i.e., CF-END frames), the combination of del Prado in view of Grandhi does not disclose receiving, by the network device, a second signal from the first wireless device in response to the transmitted indication. However the claim feature would be rendered obvious in view of Kneckt et al. US (2007/0002782).

Kneckt discloses receiving, by the network device, a second signal from a first wireless device indicating a cancellation of the terminals data transmission (see Para [0068] i.e., the terminal 1010 can inform the AP 1000 by sending a CF-END frame that it has transmitted its data. Thus, the unconsumed NAV protected time is available for other transmissions). 

(Kneckt suggests the terminal transmitting the CF-END frame to the AP informs the AP it has transmitted its data, which results in unconsumed NAV protected time being available for other transmissions (see Para [0068])).   

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the wireless device which receives the CF-END message from the network device which cancels the transmission for using the frequency resources of the TXOP for a second wireless device after the cancellation of transmission as disclosed in del Prado in view of Grandhi to send in response to the received indication, a second signal such as a CF-END frame of the wireless device for cancelling the transmission which results in using the frequency resources for a second wireless device after receiving the second signal based on the teachings of Kneckt who discloses a terminal can inform the AP that it has transmitted its data by sending a CF-END frame because the motivation lies in Kneckt that the terminal transmitting the CF-END frame to the AP informs the AP that it has transmitted its data which results in unconsumed NAV protected time being available for other transmissions.   

Regarding Claim 2, the combination of del Prado in view of Kneckt discloses the method of claim 1, but does not disclose wherein the second wireless device receives data from the network device using the frequency resources. However the claim feature would be rendered obvious in view of Grandhi et al. US (2007/0171858).

Grandhi discloses wherein the second wireless device receives data from the network device using the frequency resources, (see Para’s [0054] i.e., TXOP frame 1406 is released to the medium, and a new TXOP protection process can commence, initiated by another station or the AP for its own transmission on the medium & [0055] i.e., The TXOP frame 1506 is then truncated and the unused remainder of the TXOP frame 1506 is then released for access to another STA & [0058-0067] i.e., The following are additional examples of conditional cases (individually or in combination), where this embodiment for releasing protected TXOP (i.e., “cancellation of a transmission during the transmission duration”) is applicable…AP just recovered the medium, and can send CF-End frames to allow stations (i.e., “second wireless device”) to access the medium (i.e., second wireless device will transmit/receive data with the AP during the TXOP using TXOP frequency resources)).

 (Grandhi suggests a need exists to provide MAC signaling to relinquish the remaining unused TXOP to the system (see Para [0013]), where the unused remainder of the TXOP frame is then released for access to another STA based on the CF-END message (see Para’s [0054-055] i.e., Once all CF-end frames are sent, the unused portion of the TXOP frame 1406 is released to the medium, and a new TXOP protection can commence, initiated by another station or the AP for its own transmission on the medium & [0063])). 

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the second device disclosed in del Prado in view of Kneckt to receive data from the network device using the frequency resources of the new TXOP protection initiated by the second device as disclosed in Grandhi because the motivation lies in Grandhi that a need exists to provide MAC signaling to relinquish the remaining unused TXOP to the system.

Regarding Claim 3, the combination of del Prado in view of Kneckt discloses the method of claim 1, but does not disclose wherein the indication of the cancellation is transmitted with an indication of an identification associated with the network device. However the claim feature would be rendered obvious in view of Grandhi et al. US (2007/0171858).

wherein the indication of the cancellation is transmitted with an indication of an identification associated with the network device, (see Para’s [0006] i.e., CF-End frame with the basic service set ID (BSSID) of the BSS & [0090] i.e., BSSID in the CF-End frame) 

(Grandhi suggests the STA receiving the CF-END frame updates its NAV by verifying that the BSSID corresponds to its BSS (see Para [0090])).

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the CF-END frame message disclosed in del Prado in view of Kneckt to include an indication of an identification associated with the network device as disclosed in the teachings of Grandhi because the motivation lies in Grandhi the STA receiving the CF-END frame updates its NAV by verifying that the BSSID corresponds to its BSS for appropriately verifying its BSSID. 

Regarding Claim 4, the combination of del Prado, in view of Grandhi, and further in view of Kneckt discloses the method of claim 1, wherein the indication of the cancellation is transmitted in a control message, (del Prado, see Para [0033] i.e., CF-END frame is a control message & Grandhi, see Para’s [0006] i.e., CF-End Frame, which is a MAC control frame that may be sent by the AP & [0013] i.e., MAC signaling to relinquish the remaining unused TXOP to the system). 

Regarding Claim 6, the combination of del Prado, in view of Grandhi, and further in view of Kneckt discloses the method of claim 1 further comprising receiving a transmission, by the network device from the wireless device (del Prado, see Fig. 3 i.e., CTS & Para [0035] i.e., CTS transmission from STA1,1 to AP1), in response to the transmitted first signal (del Prado, see Fig. 3 i.e., RTS & Para [0035]) and in response to receiving the transmission (del Prado, see Fig. 3 i.e., RTS & Para [0035]), the -3-7372592.1Applicant: Intellectual Ventures I LLCApplication No.: 16/908,044network device transmits the data, (del Prado, see Fig. 3 i.e., AP1 transmits “Data” to the STA1,1 & Para’s [0026] i.e., A “Contention Free period (CFP)” (i.e., “transmission duration”) is a time period during which frame exchanges occur without intra-BSS contention, [0033-0034] i.e., transmission occurs in the CFP over frequency resources in the super-frame, & [0035] i.e., Fig. 3 transmission between STA1,1 and AP1 following the RTS/CTS exchange includes “Data” transmitted from AP1 to STA1,1).

 Regarding Claim 7, del Prado discloses an apparatus (see Fig. 3 i.e., source AP1) comprising: a processor (see Fig. 3 i.e., AP1 includes a processor & Para [0014]); and a memory having instructions (see Para [0014] i.e., machine-readable medium having instructions stored thereon); stored thereon that, when executed by the processor (see Para [0014]), cause the apparatus (see Fig. 3 i.e., source AP1) to: transmit a first signal (see Fig. 3 i.e., RTS & Para [0035] i.e., RTS may be a first signal transmitted by AP1 to STA1,1) to a first wireless device (see Fig. 3 i.e., Destination Sta 1,1) indicating that a network device (see Fig. 3 i.e., source AP1) is to transmit for a transmission duration over frequency resources (see Para’s [0026] i.e., A “Contention Free period (CFP)” (i.e., “transmission duration”) is a time period during which frame exchanges occur without intra-BSS contention, [0028] i.e., A Contention Free Period Repetition interval (CFPRI) is the duration of a super-frame (i.e., super-frame includes “frequency resources”) comprised of the CFP and the CP, [0033-0034] i.e., Under the PCF access scheme, the transmission time is divided into super-frames(i.e., super-frame includes “frequency resources”), where each super-frame is composed of a Contention Free Period (CFP) (i.e., “transmission duration”) and a Contention Period (CP) & [0035] i.e., Fig. 3 shows the exchange of the RTS/CTS frames during a CFP as described in the preceding paragraph. As shown in Fig. 3, AP1 transmits an RTS (i.e., “first signal”) to the STA 1,1 to which the STA 1,1 responses with a CTS)

Transmit data (see Fig. 3 i.e., “Data” from AP1) to the first wireless device (see Fig. 3 i.e., Destination STA 1,1) over the frequency resources in response to the transmitted first signal (see Fig. 3 i.e., AP1 transmits “Data” to the STA1,1 & Para’s [0006] i.e., transmitting node sends its packet following RTS, [0026] i.e., A “Contention Free period (CFP)” (i.e., “transmission duration”) is a time period during which frame exchanges occur without intra-BSS contention, [0033-0034] i.e., transmission occurs in the CFP over frequency resources in the super-frame, & [0035] i.e., Fig. 3 transmission between STA1,1 and AP1 following the RTS/CTS exchange includes “Data” transmitted from AP1 to STA1,1 during CFP included in super frame (i.e., “frequency resources”)).

Receive an acknowledgement (see Fig. 3 i.e., ACK from STA1,1) from the wireless device (see Fig. 3 i.e., Destination Sta 1,1) in response to the transmitted first signal (see Fig. 3 i.e., ACK from STA1,1 & Para’s [0006] i.e., the receiving node sends an acknowledgement (ACK) packet [0035] i.e., the embodiment of Fig. 3 includes ACK transmission from STA1,1 in response to RTS and “Data” transmission from the AP1).

transmit to the first wireless device (see Fig. 3 i.e., Destination Sta 1,1) a message including an indication of a cancellation of transmission (see Para [0033] i.e., A CFP starts with a beacon frame and finishes with a CF-END frame (i.e., “message”) both sent by the AP), based on the first signal (see Fig. i.e., RTS & Para’s [0006] & [0035]), by the network device (see Fig. 3 & Para’s [0006] i.e., RTS packet containing information on the duration of the following packet, [0033] i.e., CF-END frame which cancels or ends the transmission for the CFP is based on the RTS which starts the transmission in the CFP & [0035] i.e., duration specified in the received RTS used for the transmission during CFP) 

and not to transmit to the first wireless device over the frequency resources after the cancellation of transmission (see Fig. 3 & Para’s [0033] i.e., CF-End frame sent by the AP which cancels transmission will not further transmit data to the wireless device & [0035])

del Prado does not disclose the claim features of transmitting to a plurality of wireless devices including the first wireless device the message including an indication of a cancellation of transmission and a medium access control (MAC) identifier to the first wireless device, the MAC identifier indicating that the cancellation of the transmission for the first wireless device; and not to transmit to the first wireless device over the frequency resources and using the frequency resources for a second wireless device. However the claim feature would be rendered obvious in view of Grandhi et al. US (2007/0171858).

Grandhi discloses transmitting, by a network device (see Fig. 14 i.e., AP), to a plurality of wireless devices including a first wireless device a message including an indication of a cancellation of transmission, (see Fig. 2 & Fig. 14 i.e., CF-END message 1407, 1408, & 1409 & Para’s [0006] i.e.,  Fig. 2 shows a CF-End frame, which is a MAC control frame that may be sent by the AP as a broadcast frame to reset the NAVs of all stations in the system and is described in the 802.11 standard. A station receiving a CF-End frame with the basic service set ID (BSSID) of the BSS, to which the station is associated, will reset its NAV value to 0. This resets any medium protection/reservation currently existing (i.e., CF-End frame which is a MAC control frame includes control information which is an indication of a cancellation of transmission during the transmission duration such as the configured TXOP because the TXOP in which transmission occurs, is truncated or cancelled based on the CF-End frame), [0013] i.e., A need exists to provide MAC signaling to relinquish the remaining unused TXOP to the system (i.e., cancellation of transmission during the TXOP), [0053-0054] i.e., The AP responds with multiple CF-End frames 1407-1409 in all modes. Once all CF-end frames are sent, the unused portion of the TXOP frame 1406 is released to the medium, [0055-0056] i.e., The AP notifies the other STA’s in all modes using multiple CF-End frames in the respective modes. The TXOP remainder is then released & [0058-0067] i.e., The following are additional examples of conditional cases (individually or in combination), where this embodiment for releasing protected TXOP (i.e., “cancellation of a transmission during the transmission duration”) is applicable…AP just recovered the medium, and can send CF-End frames to allow stations to access the medium & [0068] i.e., The multiple CF-End frames that are sent by the AP & [0088] i.e., The transmission of a CF-End frame shall be interpreted as a NAV reset by the other STAs that are capable of receiving it).

and a medium access control (MAC) identifier to the first wireless device (see Fig. 2 i.e., BSSID (i.e., “MAC identifier”) & Para’s [0006] i.e., CF-End frame, which is a MAC control frame that may be sent by the AP as a broadcast frame to reset the NAVs of all stations in the system and is described in IEEE 802.11 standard. A station (i.e., “first wireless device”) receiving a CF-End frame with the basic service set ID (BSSID) of the BSS to which the station is associated, will reset its NAV value to 0. This resets any medium protection/reservation currently existing…As shown in Fig. 2, the BSSID is the address of the STA contained in the AP & [0091])

the MAC identifier indicating that the cancellation of the transmission for the first wireless device (see Para’s [0006] i.e., A station receiving a CF-End frame with the basic service set ID (BSSID) of the BSS, to which the station is associated (i.e., indicating that the cancellation is for the first wireless device), will reset its NAV value to 0. This resets any medium protection/reservation currently existing…The BSSID is the address of the STA contained in the AP (i.e., indicating that the cancellation is for the first wireless device) & [0091]). 

not to transmit to the first wireless device over the frequency resources (see Para [0054] i.e., Once all CF-end frames are sent, the unused portion of the TXOP frame 1406 is released to the medium (i.e., not transmitting to the wireless device in TXOP frequency resources), [0055-0056] i.e., the TXOP is truncated based on the CF-End frame & [0058-0067] i.e., “releasing protected TXOP” which is based on the CF-End frame, results in not transmitting data to the STA during the configured TXOP in which transmission occurs)

and using the frequency resources for a second wireless device after the cancellation of transmission (see Para [0013] i.e., A need exists to provide MAC signaling to relinquish the remaining unused TXOP to the system, [0054] i.e., The AP responds with multiple CF-End frames 1407-1409 in all modes. Once all CF-end frames are sent, the unused portion of the TXOP frame 1406 is released to the medium, and a new TXOP protection process can commence, initiated by another station (i.e., “second wireless device”) or the AP for its own transmission on the medium, [0055-0056] i.e., the TXOP frame is then truncated and the unused remainder of the TXOP frame is then released for access to another STA (i.e., “second wireless device”)  or AP, & [0058-0067] i.e., The following are additional examples of conditional cases (individually or in combination), where this embodiment for releasing protected TXOP (i.e., “cancellation of a transmission during the transmission duration”) is applicable…AP just recovered the medium, and can send CF-End frames to allow stations (i.e., “second wireless device”) to access the medium). 

(Grandhi suggests a need exists to provide MAC signaling to relinquish the remaining unused TXOP to the system (see Para [0013]), where the unused remainder of the TXOP frame is then released for access to another STA based on the CF-END message (see Para’s [0054-055] i.e., Once all CF-end frames are sent, the unused portion of the TXOP frame 1406 is released to the medium, and a new TXOP protection can commence, initiated by another station or the AP for its own transmission on the medium & [0063])). 

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the CF-END message which includes an indication of a cancellation of the transmission sent from the AP to the wireless device based on the first signal, by the network device such as the AP as disclosed in del Prado to be transmitted to a plurality of wireless devices including the first wireless device as disclosed in the teachings of Grandhi who discloses the AP transmitting a CF-END message to a plurality of wireless devices or stations including the first wireless device where the message includes an indication of a cancellation of transmission and a MAC identifier to the first wireless device, the MAC identifier indicating that the cancellation of the transmission is for the first wireless device because the motivation lies in Grandhi that a need exists to provide MAC signaling to relinquish the remaining unused TXOP to the system, where the unused remainder of the TXOP frame is then released for access to another STA based on the CF-END message for saving unnecessary waste of TXOP resources. 

While the combination of del Prado in view of Grandhi discloses the network device transmits the CF-END message including an indication of a cancellation of the transmission for using the frequency resources for a second wireless device, (del Prado, see Para [0033] i.e., CF-END frame & Grandhi, see Para’s [0054-0067] i.e., CF-END frames), the combination of del Prado in view of Grandhi does not disclose receiving, by the network device, a second signal from the first wireless device in response to the transmitted indication. However the claim feature would be rendered obvious in view of Kneckt et al. US (2007/0002782).

Kneckt discloses receiving, by the network device, a second signal from a first wireless device indicating a cancellation of the terminals data transmission (see Para [0068] i.e., the terminal 1010 can inform the AP 1000 by sending a CF-END frame that it has transmitted its data. Thus, the unconsumed NAV protected time is available for other transmissions). 

(Kneckt suggests the terminal transmitting the CF-END frame to the AP informs the AP it has transmitted its data, which results in unconsumed NAV protected time being available for other transmissions (see Para [0068])).   

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the wireless device which receives the CF-END message from the network device which cancels the transmission for using the frequency resources of the TXOP for a second wireless device after the cancellation of transmission as disclosed in del Prado in view of Grandhi to send in response to the received indication, a second signal such as a CF-END frame of the wireless device for cancelling the transmission which results in using the frequency resources for a second wireless device after receiving the second signal based on the teachings of Kneckt who discloses a terminal can inform the AP that it has transmitted its data by sending a CF-END frame because the motivation lies in Kneckt that the terminal transmitting the CF-END frame to the AP informs the AP that it has transmitted its data which results in unconsumed NAV protected time being available for other transmissions.   

Regarding Claim 8, the combination of del Prado in view of Kneckt discloses the apparatus of claim 7, but does not disclose wherein the second wireless device receives data from the network device using the frequency resources. However the claim feature would be rendered obvious in view of Grandhi et al. US (2007/0171858).

wherein the second wireless device receives data from the network device using the frequency resources, (see Para’s [0054] i.e., TXOP frame 1406 is released to the medium, and a new TXOP protection process can commence, initiated by another station or the AP for its own transmission on the medium & [0055] i.e., The TXOP frame 1506 is then truncated and the unused remainder of the TXOP frame 1506 is then released for access to another STA & [0058-0067] i.e., The following are additional examples of conditional cases (individually or in combination), where this embodiment for releasing protected TXOP (i.e., “cancellation of a transmission during the transmission duration”) is applicable…AP just recovered the medium, and can send CF-End frames to allow stations (i.e., “second wireless device”) to access the medium (i.e., second wireless device will transmit/receive data with the AP during the TXOP using TXOP frequency resources)).

 (Grandhi suggests a need exists to provide MAC signaling to relinquish the remaining unused TXOP to the system (see Para [0013]), where the unused remainder of the TXOP frame is then released for access to another STA based on the CF-END message (see Para’s [0054-055] i.e., Once all CF-end frames are sent, the unused portion of the TXOP frame 1406 is released to the medium, and a new TXOP protection can commence, initiated by another station or the AP for its own transmission on the medium & [0063])). 

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the second device disclosed in del Prado in view of Kneckt to receive data from the network device using the frequency resources of the new TXOP protection initiated by the second device as disclosed in Grandhi because the motivation lies in Grandhi that a need exists to provide MAC signaling to relinquish the remaining unused TXOP to the system.
 
Regarding Claim 9, the combination of del Prado in view of Kneckt discloses the method of claim 7, but does not disclose wherein the indication of the cancellation is transmitted with an indication of an identification associated with the network device. However the claim feature would be rendered obvious in view of Grandhi et al. US (2007/0171858).

wherein the indication of the cancellation is transmitted with an indication of an identification associated with the network device, (see Para’s [0006] i.e., CF-End frame with the basic service set ID (BSSID) of the BSS & [0090] i.e., BSSID in the CF-End frame) 

(Grandhi suggests the STA receiving the CF-END frame updates its NAV by verifying that the BSSID corresponds to its BSS (see Para [0090])).

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the CF-END frame message disclosed in del Prado in view of Kneckt to include an indication of an identification associated with the network device as disclosed in the teachings of Grandhi because the motivation lies in Grandhi the STA receiving the CF-END frame updates its NAV by verifying that the BSSID corresponds to its BSS for appropriately verifying its BSSID, . 
 
Regarding Claim 10, the combination of del Prado in view of Grandhi, and further in view of Kneckt discloses the apparatus of claim 7, wherein the indication of the cancellation is transmitted in a control message, (del Prado, see Para [0033] i.e., CF-END frame is a control message & Grandhi, see Para’s [0006] i.e., CF-End Frame, which is a MAC control frame that may be sent by the AP & [0013] i.e., MAC signaling to relinquish the remaining unused TXOP to the system).

Regarding Claim 12, the combination of del Prado, in view of Grandhi, and further in view of Kneckt discloses the apparatus of claim 7 is further configured to receive a transmission from the wireless device (del Prado, see Fig. 3 i.e., CTS & Para [0035] i.e., CTS transmission from STA1,1 to AP1), in response to the transmitted first signal (del Prado, see Fig. 3 i.e., RTS & Para [0035]) and in response to receiving the transmission (del Prado, see Fig. 3 i.e., RTS & Para [0035]), transmits the data, (del Prado, see Fig. 3 i.e., AP1 transmits “Data” to the STA1,1 & Para’s [0026] i.e., A “Contention Free period (CFP)” (i.e., “transmission duration”) is a time period during which frame exchanges occur without intra-BSS contention, [0033-0034] i.e., transmission occurs in the CFP over frequency resources in the super-frame, & [0035] i.e., Fig. 3 transmission between STA1,1 and AP1 following the RTS/CTS exchange includes “Data” transmitted from AP1 to STA1,1).

Regarding Claim 13, del Prado discloses a non-transitory (see Para [0014]), computer-readable medium having instructions (see Para [0014]) stored there-on for a network device (see Fig. 3 i.e., source AP1) performing, the instructions comprising: instructions for transmitting a first signal (see Fig. 3 i.e., RTS & Para [0035] i.e., RTS may be a first signal transmitted by AP1 to STA1,1) to a first wireless device (see Fig. 3 i.e., Destination Sta 1,1) indicating that the network device (see Fig. 3 i.e., source AP1) is to transmit for a transmission duration over frequency resources (see Para’s [0026] i.e., A “Contention Free period (CFP)” (i.e., “transmission duration”) is a time period during which frame exchanges occur without intra-BSS contention, [0028] i.e., A Contention Free Period Repetition interval (CFPRI) is the duration of a super-frame (i.e., super-frame includes “frequency resources”) comprised of the CFP and the CP, [0033-0034] i.e., Under the PCF access scheme, the transmission time is divided into super-frames(i.e., super-frame includes “frequency resources”), where each super-frame is composed of a Contention Free Period (CFP) (i.e., “transmission duration”) and a Contention Period (CP) & [0035] i.e., Fig. 3 shows the exchange of the RTS/CTS frames during a CFP as described in the preceding paragraph. As shown in Fig. 3, AP1 transmits an RTS (i.e., “first signal”) to the STA 1,1 to which the STA 1,1 responses with a CTS)

instructions for transmitting data to the first wireless device (see Fig. 3 i.e., Destination STA 1,1) over the frequency resources in response to the transmitted first signal (see Fig. 3 i.e., AP1 transmits “Data” to the STA1,1 & Para’s [0006] i.e., transmitting node sends its packet following RTS, [0026] i.e., A “Contention Free period (CFP)” (i.e., “transmission duration”) is a time period during which frame exchanges occur without intra-BSS contention, [0033-0034] i.e., transmission occurs in the CFP over frequency resources in the super-frame, & [0035] i.e., Fig. 3 transmission between STA1,1 and AP1 following the RTS/CTS exchange includes “Data” transmitted from AP1 to STA1,1 during CFP included in super frame (i.e., “frequency resources”)).

instructions for receiving an acknowledgement (see Fig. 3 i.e., ACK from STA1,1) from the first wireless device (see Fig. 3 i.e., Destination Sta 1,1) in response to the transmitted first signal (see Fig. 3 i.e., ACK from STA1,1 & Para’s [0006] i.e., the receiving node sends an acknowledgement (ACK) packet [0035] i.e., the embodiment of Fig. 3 includes ACK transmission from STA1,1 in response to RTS and “Data” transmission from the AP1).

instructions for transmitting to the first wireless device (see Fig. 3 i.e., Destination Sta 1,1) a message including an indication of a cancellation of transmission (see Para [0033] i.e., A CFP starts with a beacon frame and finishes with a CF-END frame (i.e., “message”) both sent by the AP), based on the first signal (see Fig. i.e., RTS & Para’s [0006] & [0035]), by the network device (see Fig. 3 & Para’s [0006] i.e., RTS packet containing information on the duration of the following packet, [0033] i.e., CF-END frame which cancels or ends the transmission for the CFP is based on the RTS which starts the transmission in the CFP & [0035] i.e., duration specified in the received RTS used for the transmission during CFP) 

and instructions for not transmitting to the first wireless device over the frequency resources after the cancellation of transmission (see Fig. 3 & Para’s [0033] i.e., CF-End frame sent by the AP which cancels transmission will not further transmit data to the wireless device & [0035])

del Prado does not disclose the claim feature of transmitting, by the network device, to a plurality of wireless devices including the first wireless device the message including an indication of a cancellation of transmission and a medium access control (MAC) identifier to the first wireless device, the MAC identifier indicating that the cancellation of the transmission for the first wireless device; and not transmitting to the first wireless device over the frequency resources and using the frequency resources for a second wireless device. However the claim feature would be rendered obvious in view of Grandhi et al. US (2007/0171858).
Grandhi discloses transmitting, by a network device (see Fig. 14 i.e., AP), to a plurality of wireless devices including a first wireless device a message including an indication of a cancellation of transmission, (see Fig. 2 & Fig. 14 i.e., CF-END message 1407, 1408, & 1409 & Para’s [0006] i.e.,  Fig. 2 shows a CF-End frame, which is a MAC control frame that may be sent by the AP as a broadcast frame to reset the NAVs of all stations in the system and is described in the 802.11 standard. A station receiving a CF-End frame with the basic service set ID (BSSID) of the BSS, to which the station is associated, will reset its NAV value to 0. This resets any medium protection/reservation currently existing (i.e., CF-End frame which is a MAC control frame includes control information which is an indication of a cancellation of transmission during the transmission duration such as the configured TXOP because the TXOP in which transmission occurs, is truncated or cancelled based on the CF-End frame), [0013] i.e., A need exists to provide MAC signaling to relinquish the remaining unused TXOP to the system (i.e., cancellation of transmission during the TXOP), [0053-0054] i.e., The AP responds with multiple CF-End frames 1407-1409 in all modes. Once all CF-end frames are sent, the unused portion of the TXOP frame 1406 is released to the medium, [0055-0056] i.e., The AP notifies the other STA’s in all modes using multiple CF-End frames in the respective modes. The TXOP remainder is then released & [0058-0067] i.e., The following are additional examples of conditional cases (individually or in combination), where this embodiment for releasing protected TXOP (i.e., “cancellation of a transmission during the transmission duration”) is applicable…AP just recovered the medium, and can send CF-End frames to allow stations to access the medium & [0068] i.e., The multiple CF-End frames that are sent by the AP & [0088] i.e., The transmission of a CF-End frame shall be interpreted as a NAV reset by the other STAs that are capable of receiving it).

and a medium access control (MAC) identifier to the first wireless device (see Fig. 2 i.e., BSSID (i.e., “MAC identifier”) & Para [0006] i.e., CF-End frame, which is a MAC control frame that may be sent by the AP as a broadcast frame to reset the NAVs of all stations in the system and is described in IEEE 802.11 standard. A station (i.e., “first wireless device”) receiving a CF-End frame with the basic service set ID (BSSID) of the BSS to which the station is associated, will reset its NAV value to 0. This resets any medium protection/reservation currently existing…As shown in Fig. 2, the BSSID is the address of the STA contained in the AP & [0091])

the MAC identifier indicating that the cancellation of the transmission for the first wireless device (see Para [0006] i.e., A station receiving a CF-End frame with the basic service set ID (BSSID) of the BSS, to which the station is associated (i.e., indicating that the cancellation is for the first wireless device), will reset its NAV value to 0. This resets any medium protection/reservation currently existing…The BSSID is the address of the STA contained in the AP (i.e., indicating that the cancellation is for the first wireless device) & [0091]). 

not transmitting to the first wireless device over the frequency resources (see Para [0054] i.e., Once all CF-end frames are sent, the unused portion of the TXOP frame 1406 is released to the medium (i.e., not transmitting to the wireless device in TXOP frequency resources), [0055-0056] i.e., the TXOP is truncated based on the CF-End frame & [0058-0067] i.e., “releasing protected TXOP” which is based on the CF-End frame, results in not transmitting data to the STA during the configured TXOP in which transmission occurs)

and using the frequency resources for a second wireless device after the cancellation of transmission (see Para [0013] i.e., A need exists to provide MAC signaling to relinquish the remaining unused TXOP to the system, [0054] i.e., The AP responds with multiple CF-End frames 1407-1409 in all modes. Once all CF-end frames are sent, the unused portion of the TXOP frame 1406 is released to the medium, and a new TXOP protection process can commence, initiated by another station (i.e., “second wireless device”) or the AP for its own transmission on the medium, [0055-0056] i.e., the TXOP frame is then truncated and the unused remainder of the TXOP frame is then released for access to another STA (i.e., “second wireless device”)  or AP, & [0058-0067] i.e., The following are additional examples of conditional cases (individually or in combination), where this embodiment for releasing protected TXOP (i.e., “cancellation of a transmission during the transmission duration”) is applicable…AP just recovered the medium, and can send CF-End frames to allow stations (i.e., “second wireless device”) to access the medium). 

(Grandhi suggests a need exists to provide MAC signaling to relinquish the remaining unused TXOP to the system (see Para [0013]), where the unused remainder of the TXOP frame is then released for access to another STA based on the CF-END message (see Para’s [0054-055] i.e., Once all CF-end frames are sent, the unused portion of the TXOP frame 1406 is released to the medium, and a new TXOP protection can commence, initiated by another station or the AP for its own transmission on the medium & [0063])). 

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the CF-END message which includes an indication of a cancellation of the transmission sent from the AP to the wireless device based on the first signal, by the network device such as the AP as disclosed in del Prado to be transmitted to a plurality of wireless devices including the first wireless device as disclosed in the teachings of Grandhi who discloses the AP transmitting a CF-END message to a plurality of wireless devices or stations including the first wireless device where the message includes an indication of a cancellation of transmission and a MAC identifier to the first wireless device, the MAC identifier indicating that the cancellation of the transmission is for the first wireless device because the motivation lies in Grandhi that a need exists to provide MAC signaling to relinquish the remaining unused TXOP to the system, where the unused remainder of the TXOP frame is then released for access to another STA based on the CF-END message for saving unnecessary waste of TXOP resources. 

While the combination of del Prado in view of Grandhi discloses the network device transmits the CF-END message including an indication of a cancellation of the transmission for using the frequency resources for a second wireless device, (del Prado, see Para [0033] i.e., CF-END frame & Grandhi, see Para’s [0054-0067] i.e., CF-END frames), the combination of del Prado in view of Grandhi does not disclose receiving a second signal from the first wireless device in response to the transmitted indication. However the claim feature would be rendered obvious in view of Kneckt et al. US (2007/0002782).

Kneckt discloses receiving, by a network device, a second signal from a first wireless device indicating a cancellation of the terminals data transmission (see Para [0068] i.e., the terminal 1010 can inform the AP 1000 by sending a CF-END frame that it has transmitted its data. Thus, the unconsumed NAV protected time is available for other transmissions). 

(Kneckt suggests the terminal transmitting the CF-END frame to the AP informs the AP it has transmitted its data, which results in unconsumed NAV protected time being available for other transmissions (see Para [0068])).   

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the wireless device which receives the CF-END message from the network device which cancels the transmission for using the frequency resources of the TXOP for a second wireless device after the cancellation of transmission as disclosed in del Prado in view of Grandhi to send in response to the received indication, a second signal such as a CF-END frame of the wireless device for cancelling the transmission which results in using the frequency resources for a second wireless device after receiving the second signal based on the teachings of Kneckt who discloses a terminal can inform the AP that it has transmitted its data by sending a CF-END frame because the motivation lies in Kneckt that the terminal transmitting the CF-END frame to the AP informs the AP that it has transmitted its data which results in unconsumed NAV protected time being available for other transmissions.   

Regarding Claim 14, the combination of del Prado in view of Kneckt discloses the non-transitory, computer-readable medium of claim 13, but does not disclose wherein the second wireless device receives data from the network device using the frequency resources. However the claim feature would be rendered obvious in view of Grandhi et al. US (2007/0171858).

Grandhi discloses wherein the second wireless device receives data from the network device using the frequency resources, (see Para’s [0054] i.e., TXOP frame 1406 is released to the medium, and a new TXOP protection process can commence, initiated by another station or the AP for its own transmission on the medium & [0055] i.e., The TXOP frame 1506 is then truncated and the unused remainder of the TXOP frame 1506 is then released for access to another STA & [0058-0067] i.e., The following are additional examples of conditional cases (individually or in combination), where this embodiment for releasing protected TXOP (i.e., “cancellation of a transmission during the transmission duration”) is applicable…AP just recovered the medium, and can send CF-End frames to allow stations (i.e., “second wireless device”) to access the medium (i.e., second wireless device will transmit/receive data with the AP during the TXOP using TXOP frequency resources)).

 (Grandhi suggests a need exists to provide MAC signaling to relinquish the remaining unused TXOP to the system (see Para [0013]), where the unused remainder of the TXOP frame is then released for access to another STA based on the CF-END message (see Para’s [0054-055] i.e., Once all CF-end frames are sent, the unused portion of the TXOP frame 1406 is released to the medium, and a new TXOP protection can commence, initiated by another station or the AP for its own transmission on the medium & [0063])). 

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the second device disclosed in del Prado in view of Kneckt to receive data from the network device using the frequency resources of the new TXOP protection initiated by the second device as disclosed in Grandhi because the motivation lies in Grandhi that a need exists to provide MAC signaling to relinquish the remaining unused TXOP to the system.

Regarding Claim 15, the combination of del Prado in view of Kneckt discloses the non-transitory, computer-readable medium of claim 13, but does not disclose wherein the indication of the cancellation is transmitted with an indication of an identification associated with the network device. However the claim feature would be rendered obvious in view of Grandhi et al. US (2007/0171858).

Grandhi discloses wherein the indication of the cancellation is transmitted with an indication of an identification associated with the network device, (see Para’s [0006] i.e., CF-End frame with the basic service set ID (BSSID) of the BSS & [0090] i.e., BSSID in the CF-End frame) 

(Grandhi suggests the STA receiving the CF-END frame updates its NAV by verifying that the BSSID corresponds to its BSS (see Para [0090])).

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the CF-END frame message disclosed in del Prado in view of Kneckt to include an indication of an identification associated with the network device as disclosed in the teachings of Grandhi because the motivation lies in Grandhi the STA receiving the CF-END frame updates its NAV by verifying that the BSSID corresponds to its BSS for appropriately verifying its BSSID. 

Regarding Claim 16, the combination of del Prado in view of Grandhi, and further in view of Kneckt discloses the non-transitory, computer-readable medium of claim 13, wherein the indication of the cancellation is transmitted in a control message, (del Prado, see Para [0033] i.e., CF-END frame is a control message & Grandhi, see Para’s [0006] i.e., CF-End Frame, which is a MAC control frame that may be sent by the AP & [0013] i.e., MAC signaling to relinquish the remaining unused TXOP to the system).

Regarding Claim 18, the combination of del Prado in view of Grandhi, and further in view of Kneckt discloses the non-transitory, computer-readable medium of claim 13, receiving instructions from the wireless device for transmission (Grandhi, see Para [0007] i.e., stations start a TXOP with an RTS (i.e., “instructions”) directed at the AP), by the network device, in the transmission duration after the cancellation duration, (Grandhi, see Para’s [0007] i.e., station will start a TXOP with an RTS (i.e., “instructions”) directed at the AP for a new TXOP (i.e., “after cancellation duration”) & [0054] i.e., Once all CF-End frames are sent, the unused portion of the TXOP frame 1406 is released to the medium, and a new TXOP protection process can commence (i.e., “transmission duration after cancellation duration”), initiated by another station).

Regarding Claim 19, the combination of del Prado in view of Grandhi, and further in view of Kneckt discloses the non-transitory, computer-readable medium of claim 18, wherein the duration is a network allocation vector, (del Prado, see Para’s [0006] & [0033-0035] i.e., network allocation vector (NAV) & Grandhi, see Para’s [0006] & [0052])

 Regarding Claim 20, Grandhi discloses the non-transitory, computer-readable medium of claim 13, wherein the transmission duration is a network allocation vector, (del Prado, see Para’s [0006] & [0033-0035] i.e., network allocation vector (NAV) & Grandhi, see Para’s [0006] & [0052]). 

5.	Claims 5, 11, and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over del Prado et al. US (2003/0123405) in view of Grandhi et al. US (2007/0171858), and further in view of Kneckt et al. US (2007/0002782),  as applied to claims 1, 7, and 13 above, and further in view of Kwon US (2007/0217352).

Regarding Claims 5, 11, and 17 the combination of del Prado in view of Grandhi, and further in view of Kneckt discloses the method, apparatus, and non-transitory computer-readable medium of claims 1, 7, and 13 but does not disclose wherein the plurality of wireless devices includes wireless devices that cannot receive a transmission from the wireless device that is permitted to transmit for the transmission duration. However the claim feature would be rendered obvious in view of Kwon US (2007/0217352).

Kwon discloses wherein the plurality of wireless devices includes wireless devices that cannot receive a transmission from the wireless device (Kwon, see Para’s [0015] & [0036-0039] i.e., hidden node problem where a station B cannot receive the CF-end frame) that is permitted to transmit for the transmission duration, (Kwon, see Para’s [0036-0039] & [0044-0048]).

(Kwon suggests solving hidden node problem in the network (see Para [0036])).   

Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention for the plurality of wireless devices disclosed in del Prado in view of Grandhi, and further in view of Kneckt to include wireless devices that cannot receive a transmission from the wireless device that is permitted to transmit for the transmission duration as disclosed in Kwon because the motivation lies in Kwon for solving hidden node problem in the network.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADNAN A BAIG whose telephone number is (571)270-7511. The examiner can normally be reached M-F 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADNAN BAIG/Primary Examiner, Art Unit 2461